DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first/second rotation mechanisms, shift mechanism, tilt correction section, first sensor, and operation switch.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 10, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 5 and 15 recite the limitation "the first direction" and “the second direction.”  Claim 15 also recites “the shift mechanism.”  There are insufficient antecedent bases for these limitation in the claims.  Claims 10 and 12 depend on claims 3 and 5, respectively; hence they are also rejected based on the same ground/s of rejection/s.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10942437 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-17 contain all claim limitations in pendings claims 1-18, in other words patent claims 1-17 anticipate pending claims 1-18.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa (JP 2012098506 A, the translation of Ashizawa is referenced in the statement of rejection) in view of Roessel (US 5469236 A).

Ashizawa does not explicitly teach a second rotation mechanism holding the first optical system 11 (11) rotatably with respect to the casing (Fig. 1).
Roessel teaches a second rotation mechanism (13, 70) holding the first optical system (120, 28) rotatably with respect to the casing (11; Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ashizawa with Roessel; because it improves the flexibility and projection range of the projector.

Regarding claim 3, the combination of Ashizawa and Roessel consequently results in the projection lens is movable between a third position in which the barrel extends to one side of the second direction and a fourth position in which the barrel extends to the other side of the second direction, upon rotation of the second rotation mechanism (Fig. 1 and 2 of Roessel).
Regarding claim 4, the combination of Ashizawa and Roessel consequently results in the projection lens is movable between the third position and the fourth position without contacting the casing, upon rotation of the second rotation mechanism (Fig. 1 and 2 of Roessel).
Regarding claims 8-11, Ashizawa, as modified by Roessel, further teaches a tilt correction section for correcting a tilt of an image (73, 74) due to the rotation of the first rotation mechanism (51-53, 71, 72, 76, 77, 81; Fig. 7; p. 7, 3rd paragraph).
Regarding claim 13, Ashizawa, as modified by Roessel, further teaches a first sensor (71) for detecting a rotation angle of the second optical system 12 (13) with respect to the first optical system 11 (11) by the first rotation mechanism (51-53, 71, 72, 76, 77, 81; Fig. 1, 5-9; p. 7, 3rd paragraph).
.

Claims 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa and Roessel in view of Ono (US 20140253818 A1).
Regarding claims 5 and 15, neither Ashizawa nor Roessel teaches a shift mechanism, wherein the shift mechanism is disposed in the casing and shifts the projection lens including the second rotation mechanism in the first direction or/and the second direction.
Ono teaches a shift mechanism (32), wherein the shift mechanism (32) is disposed in the casing and shifts the projection lens (31) in the first direction or/and the second direction (Fig. 1-13).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ashizawa dn Roessel with Ono such that the shift mechanism shifts the projection lens including the second rotation mechanism; because it allows correcting for misalignment.
.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa and Roessel in view of Jannard (US 20090141365 A1).
Regarding claims 6 and 7, neither Ashizawa nor Roessel teaches the barrel has a first lens and a second lens closer to the first mirror 13 than the first lens, and a diameter of the second lens is larger than a diameter of the first lens.
Jannard teaches the barrel has a first lens (205) and a second lens (207) closer to the first mirror (208) than the first lens (205), and a diameter of the second lens (207) is larger than a diameter of the first lens (205; Fig. 9A).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ashizawa and Roessel with Jannard; because it provides zoom lens thereby increase the projection lens flexibility and projection range.
Regarding claim 16, neither Ashizawa nor Roessel teaches the second optical system includes an emission lens emitting the image, and a diameter of the emission lens is the biggest in diameters of lenses of the first optical system and the second optical system.
Jannard teaches the second optical system includes an emission lens (200) emitting the image, and a diameter of the emission lens (200) is the biggest in diameters of lenses of the first optical system and the second optical system (Fig. 9A).

Regarding claim 17, neither Ashizawa nor Roessel teaches the projection lens forms an intermediate image from a light of the image forming panel, and projects the intermediate image onto the projection surface.
Jannard teaches the projection lens forms an intermediate image from a light of the image forming panel, and projects the intermediate image onto the projection surface (Fig. 9A; [0078], [0086]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ashizawa and Roessel with Jannard; because it provides zoom lens thereby increase the projection lens flexibility and projection range.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa and Roessel in view of Yamamoto (US 7718947 B2).
Regarding claim 14, neither Ashizawa nor Roessel explicitly teach an operation switch provided in the casing for rotating the first rotation mechanism or the second rotation mechanism.
Yamamoto teaches a motor (7), which inherently requires a switch, in the casing for rotating the first rotation mechanism or the second rotation mechanism (Fig. 1-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ashizawa and Roessel with Yamamoto; because it allows automating the rotation.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents US 11019313 B2, US 20200150515 A1, and US 20100066986 A1 disclose projection lens having two flat reflectors or rotatable periscope style projection lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882